Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Irina Britva on September 7, 2021.
The application has been amended as follows: 
In claim 1, the “R34b” has been replaced with “R34B” in the penultimate line on page 2.
Claims 82 and 90 have been canceled. 

The abstract has been replaced with the following:
“Provided herein, inter alia, is the synthesis of ETP derivatives. The synthetic methods described herein include converting a ring bridging trisulfide compound of formula 
    PNG
    media_image1.png
    75
    72
    media_image1.png
    Greyscale
to a ring bridging disulfide compound of formula
    PNG
    media_image2.png
    68
    69
    media_image2.png
    Greyscale
. Also provided herein are compositions comprising thereof.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 28, 34, 35, 40-42, 46-49, 54-58 and 92-98 are allowed. The compounds of formula (I) are novel because an STN chemical structure and classification search of the prior art did not reveal any applicable references.  
The closest prior art is found in WO 2018053345, which describes similar compounds of formulas (Ia) and (Ib). However, the process presently claimed is not disclosed in the ‘345 publication. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624